

[parexela05.jpg]


September 30, 2013


Joseph C. Avellone, M.D.




Dear Joe:


This letter is intended to confirm our discussions regarding the continuation of
your employment relationship with PAREXEL International Corporation (“PAREXEL”
or the “Company”) while you take personal leave to pursue your candidacy for the
office of Governor of the Commonwealth of Massachusetts. The terms and
conditions have been approved by the Compensation Committee of PAREXEL’s Board
of Directors and will replace your current terms and conditions of employment.


Effective October 1, 2013, your title will be Executive Vice President, CRS. You
will continue to report to Mark Goldberg, President and Chief Operating Officer,
and your duties will include business development support and client-focused
activities as directed by the Company. In your new position, you will no longer
be a member of the Company’s Business Review Committee or the Company’s
Executive Committee. Your primary work location will be out of your home but you
will continue to have an office at the Company’s Waltham, Massachusetts
location, and you will be expected to travel to other Company offices as well as
client locations as needed. The Company reserves the right to adjust your terms
of employment, including your reporting relationship and job duties in its
discretion.


In your new position, you will be employed by PAREXEL on a reduced-time basis,
working at the rate of 20% of your prior full-time schedule, or on average about
eight hours per week. Your annualized base salary of $110,000 will be paid on a
semi-monthly basis in the amount of $4,583.33. You will continue to be eligible
to participate in the Company’s Management Incentive Plan (MIP), subject to the
terms and conditions of MIP. Your target percentage under MIP starting with the
FY2014 plan year will be 30% of your base salary.


In your new role, you will not be eligible to receive awards of PAREXEL equity
including, without limitation, options to purchase PAREXEL’s Common Stock or
restricted shares of PAREXEL’s Common Stock. Any prior awards of restricted
shares of PAREXEL’s Common Stock and/or prior awards of options to purchase
PAREXEL’s Common Stock will remain unaffected and will vest in accordance with,
and otherwise be subject to, the provisions set forth in the applicable equity
plan and restricted stock and/or stock option agreements while you remain
employed with the Company.


In your new role, you will be entitled to participate in the benefit plans and
programs offered from time to time to regular part-time U.S. employees working
at the same percentage of a full-time schedule. Currently, the only such benefit
PAREXEL offers is participation in PAREXEL’s 401(K) Savings Plan managed by
Fidelity Investments. As of the effective date of your change in status, October
1, 2013, your participation in all other benefits plans and programs of the
Company will

195 West Street | Waltham, MA 02451 USA | + 1 781 487 9900 t | + 1 781 434 5040
f
www. PAREXEL.com





--------------------------------------------------------------------------------



cease in accordance with the terms of the applicable plan documents, except as
otherwise provided herein.


As of October 1, 2013, you will be eligible to elect the continuation of
coverage under the Company’s health, dental and vision insurance plans (“Health
Care Plans”) pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) at the same level of coverage as was provided to and elected by
you immediately prior to your change in role. To be eligible for continuation of
coverage under the Health Care Plans, you must be actively enrolled in the
applicable Health Care Plan(s) as of September 30, 2013. For purposes of Title X
of COBRA, the date of the “qualifying event” for you and your covered dependents
shall be September 30, 2013, and each month of Company-subsidized coverage
continuation provided hereunder runs concurrently with coverage continuation due
under COBRA. Upon the expiration of the Company-subsidized premium payments, you
will be required to pay the total premium rate in effect. Any continuation of
Company-sponsored coverage shall be governed by COBRA and the terms and
conditions of the applicable plan documents.


As a condition of the new role, you are required to sign an updated Key Employee
Agreement, a copy of which is enclosed with this letter.


The foregoing describes the compensation and benefits being offered to you by
PAREXEL, but is not a contract or guarantee of continued employment or
employment for any particular period of time. You remain an at-will employee of
PAREXEL, meaning that you or PAREXEL are free to terminate your employment at
any time, for any reason or no reason, with or without notice or cause.
 
This letter sets forth PAREXEL’s entire proposed terms of employment and
supersedes any other written or verbal discussions concerning your terms of
employment with PAREXEL. Please review this letter carefully and confirm your
acceptance by signing where indicated below.


Sincerely,


/s/ Michael R. Brandt


Michael R. Brandt
Corporate Vice President, Human Resources
PAREXEL International Corporation


I accept PAREXEL’s offer of employment based on the terms and conditions
described in this letter.


                                            
                                            
Signature:                            Date:


/s/ Joseph C. Avellone                        September 30, 2013
---------------------------------------------                ------------------------------------------



195 West Street | Waltham, MA 02451 USA | + 1 781 487 9900 t | + 1 781 434 5040
f
www. PAREXEL.com



